                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

NEXSTEP, INC.,                )
                              )
         Plaintiff,           )
                              )
     v.                       )                 C.A. No. 19-1031 (RGA) (SRF)
                              )
COMCAST CABLE COMMUNICATIONS, )
LLC,                          )
                              )
         Defendant.           )

                                   NOTICE OF SERVICE

       The undersigned hereby certifies that copies of Non-Party William Warga’s Responses

and Objections to Non-Party Subpoena were caused to be served on September 11, 2020, upon

the following in the manner indicated:

Philip A. Rovner, Esquire                                         VIA ELECTRONIC MAIL
Jonathan A. Choa, Esquire
POTTER ANDERSON & CORROON, LLP
1313 North Market Street
Hercules Plaza, 6th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Paul J. Andre, Esquire                                            VIA ELECTRONIC MAIL
Lisa Kobialka, Esquire
KRAMER LEVIN NAFTALIS & FRANKEL LLP
990 Marsh Road
Menlo Park, CA 94025
Attorneys for Plaintiff

Jonathan S. Caplan, Esquire                                       VIA ELECTRONIC MAIL
Aaron M. Frankel, Esquire
Marcus A. Colucci, Esquire
KRAMER LEVIN NAFTALIS & FRANKEL LLP
1177 Avenue of the Americas
New York, NY 10036
Attorneys for Plaintiff
                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                 /s/ Brian P. Egan
                                 ____________________________________
OF COUNSEL:                      Jack B. Blumenfeld (#1014)
                                 Brian P. Egan (#6227)
William F. Lee                   1201 North Market Street
Sarah Beigbeder Petty            P.O. Box 1347
Kate Saxton                      Wilmington, DE 19899
Nina Garcia                      (302) 658-9200
Aaron Macris                     jblumenfeld@mnat.com
Rauvin A. Johl                   began@mnat.com
WILMER CUTLER PICKERING HALE
  AND DORR LLP                   Attorneys for Defendant
60 State Street
Boston, MA 02109
(627) 526-6000

Mary (Mindy) V. Sooter
Nora Q.E. Passamaneck
WILMER CUTLER PICKERING HALE
  AND DORR LLP
1225 17th Street, Suite 2600
Denver, CO 80202
(720) 274-3135

Kevin J. O’Brien
WILMER CUTLER PICKERING HALE
  AND DORR LLP
950 Page Mill Road
Palo Alto, CA 94304
(650) 858-6000

Amy Kreiger Wigmore
WILMER CUTLER PICKERING HALE
  AND DORR LLP
1875 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 663-6096

September 11, 2020




                                  -2-
                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

September 11, 2020, upon the following in the manner indicated:

Philip A. Rovner, Esquire                                               VIA ELECTRONIC MAIL
Jonathan A. Choa, Esquire
POTTER ANDERSON & CORROON, LLP
1313 North Market Street
Hercules Plaza, 6th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Paul J. Andre, Esquire                                                  VIA ELECTRONIC MAIL
Lisa Kobialka, Esquire
KRAMER LEVIN NAFTALIS & FRANKEL LLP
990 Marsh Road
Menlo Park, CA 94025
Attorneys for Plaintiff

Jonathan S. Caplan, Esquire                                             VIA ELECTRONIC MAIL
Aaron M. Frankel, Esquire
Marcus A. Colucci, Esquire
KRAMER LEVIN NAFTALIS & FRANKEL LLP
1177 Avenue of the Americas
New York, NY 10036
Attorneys for Plaintiff



                                                    /s/ Brian P. Egan

                                                    Brian P. Egan (#6227)
